                            EXHIBIT 11




Case 1:21-cv-00279-TDS-JEP Document 1-11 Filed 04/01/21 Page 1 of 7
                                                                                                                         1807650462

                                          COMMONWEALTH OF VIRGINIA
                                        STATE CORPORATION COMMISSION

                                                        Office of the Clerk

eFile (01/11)

                                                                                                            July 06, 2018

   PCB Loan Operations
   PO Box 487
   Franklin, WV 26807




                                                               RECEIPT

      RE: BLUESTONE RESOURCES INC




      DCN/FILE NO: 18-07-06-5370-1


      Dear Customer:

      This is your receipt for $20.00 covering the fees for filing an original financing statement with this
      office.

      The effective date of the filing is July 06, 2018 at 09:32 AM.

      If you have any questions, please call (804) 371-9733 or toll-free in Virginia, 1-866-722-2551.


                                                           Sincerely,



                                                           Joel H. Peck
                                                           Clerk of the Commission




      FSACCEPT
      FSO
      CISECOM
                                                P.O. Box 1197, Richmond, VA 23218-1197
                              Tyler Building, First Floor, 1300 East Main Street, Richmond, VA 23219-3630
                      Clerk's Office (804) 371-9733 or (866) 722-2551 (toll-free in Virginia) www.scc.virginia.gov/clk




                Case 1:21-cv-00279-TDS-JEP Document 1-11 Filed 04/01/21 Page 2 of 7
                                                                                                                                                                    1807650462




UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS

 A. NAME & PHONE OF CONTACT AT FILER (optional)
 PCB Loan Operations                             (304) 358-2311
B. E-MAIL CONTACT AT FILER (optional)
 PCBLoanOperations@yourbank.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

          Pendleton Community Bank
          PO Box 487
                                                                                                              File Number                18-07-06-5370-1

          Franklin, WV 26807                                                                                  File Date and Time July 06> 2018 at 09:32 AM-
                                                                                                              Filed                      Virginia State Corporation Commission
                                                                                                                        THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTOR'S NAME:              Provide only one Debtor name (1a or 1 b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
     name will not fit in line 1 b, leave all of item 1 blank, check here • and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1 Ad)

      1a. ORGANIZATION'S NAME

          BLUESTONE RESOURCES INC
OR
      1b. INDIVIDUAL'S SURNAME                                                            FIRST PERSONAL NAME                                    ADDITIONAL NAME(S)/INITIAL(S)           SUFFIX



1c. MAILING ADDRESS                                                                       CITY                                                   STATE     POSTAL CODE

302 S. JEFFERSON                          STREET STE 600                                   ROANOKE                                               VA        24011
2. DEBTOR'S NAME:              Provide only one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
     name will not fit in line 2b, leave all of item 2 blank, check here • and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

          2a. ORGANIZATION'S NAME


OR
          2b. INDIVIDUAL'S SURNAME                                                        FIRST PERSONAL NAME                                    ADDITIONAL NAME(S)/INITIAL(S)           SUFFIX



2c. MAILING ADDRESS                                                                       CITY                                                   STATE     POSTAL CODE                   COUNTRY




3. SECURED PARTY'S NAME                   (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or 3b)
          3a. ORGANIZATION'S NAME

          Pendleton Community Bank, Inc
OR
          3b. INDIVIDUAL'S SURNAME                                                        FIRST PERSONAL NAME                                    ADDITIONAL NAME(S)/INITIAL(S)



3c. MAILING ADDRESS                                                                       CITY                                                   STATE     POSTAL CODE                   COUNTRY

PO Box 487                                                                                 Franklin                                              WV        26807
4. COLLATERAL:          This financing statement covers the following collateral:

 This agreement creates a Purchase Money Security Interest in the following: 2018
 CATERPILLAR 992K WHEEL LOADER SN: H4C00462




5.   Check only if applicable and check only one box: Collateral is      held in a Trust (see UCC1 Ad, item 17 and Instructions)    Q being administered by a Decedent's Personal Representative

6a.   Check only if applicable and check only one box:                                                                                  6b.   Check only if applicable and check only one box:

      |    | Public-Finance Transaction      | ^ | Manufactured-Flome Transaction         • A Debtor is a Transmitting Utility                • Agricultural Lien      Q Non-UCC Filing

7.   ALTERNATIVE DESIGNATION (if applicable):          Q Lessee/Lessor              Q Consignee/Consignor              Q Seller/Buyer             Q Bailee/Bailor          Q Licensee/Licensor

8. OPTIONAL FILER REFERENCE DATA:



FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)

                         Case 1:21-cv-00279-TDS-JEP Document 1-11 Filed 04/01/21 Page 3 of 7
                                                                                                                           M»
                                                                                                                           \i
                                                                                                                           p
                                   COMMONWEALTH OF VIRGINIA
                                                                                                                           W
                                 STATE CORPORATION COMMISSION                                                              M
                                                                                                                           p

                                                 Office of the Clerk                                                       O
                                                                                                                           si
                                                                                                                           M
                                                                                                                           €3
                                                                                                        December 6, 2017


   THE BANK OF FINCASTLE
   1245 ROANOKE ROAD
   DALEVILLE, VA 24083



                                                       RECEIPT


RE:        BLUESTONE RESOURCES INC.


DCN/FILE NO:       17-12-01-3824-1




Dear Customer:

This is your receipt for $20.00 covering the fees for filing an original financing statement with
this office.

The effective date of the filing is December 1, 2017 at 05:00 PM.

If you have any questions, please call (804) 371-9733 or toll-free in Virginia, 1-866-722-2551.


                                                    Sincerely,



                                                    Joel H. Peck
                                                    Clerk of the Commission




FSACCEPT
FSO
CIS0369
                                         P.O. Box 1197, Richmond, VA 23218-1197
                       Tyler Building, First Floor, 1300 East Main Street, Richmond, VA 23219-3630
               Clerk's Office (804) 371-9733 or (866) 722-2551 (toll-free in Virginia) www.scc.virginia.gov/clk




      Case 1:21-cv-00279-TDS-JEP Document 1-11 Filed 04/01/21 Page 4 of 7
                                                                                                                            SCC-CLERK'S OFFICE
                                                                                                                                                                                                            "4
                                                                                                                                  UCC
                                                                                                                                                                                                            H
                                                                                                                                                                                                            M
                                                                                                                        2017 DEC 01 PM 5:00                                                                 W
                                                                                                                                                                                                            H
                                                                                                                                                                                                            a
                                                                                                                                                                                                            "Mi
 UCC FINANCING STATEMENT                                                                                                                                                                                    M
 FOLLOW INSTRUCTIONS                                                                                                                                                                                        €)
 A. NAME & PHONE OF CONTACT AT FILER (optional)


 B. E-MAIL CONTACT AT FILER (optional)


 C. SEND ACKNOWLEDGMENT TO: (Name and Address)


          The Bank of Fincastle
          1245 Roanoke Road
                                                                                                                                         171201 3824-
          Daleville, VA 24083

                                                                                                                            THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1 DEBTOR'S NAME: Provide only ans Deblo'name (la or lb) (use exact, full name: do not omit, modify, or abbreviate any part of the Debtor's name); if any part of'.he Individual Debtor's
     name will not fit In line lb, leave ell of item 1 blank, check here Q and provide the Individual Debtor Information in item 10 of the Financing Statement Addendum (Form UCCIAd)

         1a. ORGANIZATION'S NAME
         Bluestone Resources Inc.
OR
         1b. INDIVIDUAL'S SURNAME                                                           FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/INITIAL(S)            SUFFIX



1c. MAILING ADDRESS                                                                         CITY                                                  STATE      POSTAL CODE                   COUNTRY

 302 South Jefferson Street                                                                   Roanoke                                              VA          24011                        USA

2. DEBTOR'S NAME: Provide                only gns Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
     name will not fit in line 2b, leave all of item 2 blank, check here Q and provide the Individual Debtor Information in item 10 of the Financing Statement Addendum (Fcrm UCCIAd)

         2a. ORGANIZATION'S NAME


OR
         20. INDIVIDUAL'S SURNAME                                                           FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/INITIAL|S)            SUFFIX



2c. MAILING ADDRESS                                                                         CITY                                                  STATE      POSTAL CODE                  COUNTRY



3.   SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY):                                Provide only one Secured Party name (3a or 3b)
         3a. ORGANIZATION'S NAME
         The Bank of Fincastle
OR                                                                                                                                                ADDITIONAL NAME(S)/INITIAL(S)           SUFFIX
         3b. INDIVIDUAL'S SURNAME                                                           FIRST PERSONAL NAME



3C. MAILING ADDRESS                                                                         CITY                                                  STATE      POSTAL CODE                  COUNTRY

 1245 Roanoke Road                                                                            Daleville                                            VA         24083                         USA

4. COLLATERAL: This financing statement covers the following collateral:

 2013 Bell Helicopter 206L-4 with an FAA Registration Number of N448EA (Serial Number 52448) together with all avionics, including without
 limitation Rolls Royce , 250-C30P, CAE-896163; whether any of the foregoing is owned now or acquired later; all accessions, additions,
 appliances, spare parts, propellers, replacements, and substitutions relating to any of the foregoing; all records of any kind relating to any of
 the foregoing.




5. Check only If applicable and check ggly ene box. Collateral Is Qheld in a Trust (see UCCIAd, item 17 and Instructions)             Q being administered by a Decedent's Personal Representative
6a. Check     gnly if applicable and check smly one box:                                                                                 6b. Check only if applicable and chock only one box:

     I    I Public-Finance Transaction         [~] Manufactured-Home Transaction           • A Debtor is a Transmitting Utility               I   I Agricultural Lien    Q Non-UC£Filin^

7, ALTERNATIVE DESIGNATION (if applicable):             I   I Lessee/Lessor         I I Consignee/Consignor             I   I Seller/Buyer         I   I Bailee/Bailor      I     Licensee/Licensor

8. OPTIONAL FILER REFERENCE DATA:



                                                                                                                                                  D+H
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)
                                                                                                                                                  1320 SW Broadway, Suite 100, Portland, OR
                                                                                                                                                  97201-3411



                     Case 1:21-cv-00279-TDS-JEP Document 1-11 Filed 04/01/21 Page 5 of 7
                                                                                                                         P
                                   COMMONWEALTH OF VIRGINIA                                                              00
                                 STATE CORPORATION COMMISSION                                                            a
                                                Office of the Clerk                                                      w
                                                                                                                         in
                                                                                                                         a
                                                                                                                         0)
                                                                                                        April 24, 2018   a
                                                                                                                         U3
   BANK OF FINCASTLE
   PO BOX 107
   FINCASTLE, VA 24090



                                                       RECEIPT


RE:        BLUESTONE RESOURCES INC.


DCN/FILE NO:      18-04-19-3805-3




Dear Customer:

This is your receipt for $20.00 covering the fees for filing an original financing statement with
this office.

The effective date of the filing is April 19, 2018 at 05:00 PM.

If you have any questions, please call (804) 371-9733 or toll-free in Virginia, 1-866-722-2551.


                                                   Sincerely,



                                                   Joel H. Peck
                                                   Clerk of the Commission




FSACCEPT
FSO
CIS0509
                                        P.O. Box 1197, Richmond, VA 23218-1197
                      Tyler Building, First Floor, 1300 East Main Street, Richmond, VA 23219-3630
              Clerk's Office (804) 371-9733 or (866) 722-2551 (toll-free in Virginia) www.scc.virginia.gov/clk




       Case 1:21-cv-00279-TDS-JEP Document 1-11 Filed 04/01/21 Page 6 of 7
                                                                                                                    S LC-CLERK 'SOFUCL
                                                                                                                                      UCC                                                                     CO
                                                                                                                                                                                                              a
                                                                                                                   2018 APR 19 PM 5: 00
                                                                                                                                                                                                              w
UCC FINANCING STATEMENT                                                                                                                                                                                       in
FOLLOW INSTRUCTIONS                                                                                                                                                                                           a
 A. NAME & PHONE OF CONTACT AT FILER (optional)                                                                                                                                                               en
 Susanne Tucker 540-992-3838                                                                                                                                                                                  a
 B. E-MAIL CONTACT AT FILER (optional)                                                                                                                                                                        w

 C. SEND ACKNOWLEDGMENT TO: (Name and Address)                                                                                                     18u4f9 3805
     rTThe  Bank of Fincastle
        Credit File Department
        Post Office Box 107
        Fincastle, VA 24090
                                                                                                                           THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1.   DEBTOR'S NAME:            Provide only one Debtor name (1a or lb) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name): if any part of the Individual Debtor's
     name will not fit in tine 1b, leave alt of item 1 blank, check here       and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCCIAd)

      la. ORGANIZATION'S NAME
       Bluestone Resources Inc.
OR                                                                                           FIRST PERSONAL NAME
      1b INDIVIDUAL'S SURNAME                                                                                                                      ADDITIONAL NAME(S)/INITIAL(S)            SUFFIX



1c MAILING ADDRESS                                                                           CITY                                                  STATE     POSTAL CODE                    COUNTRY

 302 South Jefferson Street                                                                    Roanoke                                             VA         24011                          USA

2. DEBTOR'S NAME: Provide only one Debtor name (2a                  or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name): If any part of the Individual Debtor's
     name will not fit in line 2b, leave all of item 2 blank, check here Q and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCCIAd)

       2a ORGANIZATION'S NAME


OR     2b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/iNlTIAL(S)            SUFFIX



2c MAILING ADDRESS                                                                           CITY                                                  STATE     POSTAL CODE                    COUNTRY

                                                                                                                                                                                             USA

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of                            ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or 3b)
       3a ORGANIZATION'S NAME
        The Bank of Fincastle
OR                                                                                           FIRST PERSONAL NAME
       3b INDIVIDUAL'S SURNAME                                                                                                                     ADDITIONAL NAME(S)/INITIAL(S)            SUFFIX



3c. MAILING ADDRESS                                                                           CITY                                                 STATE     POSTAL CODE                    COUNTRY

 1245 Roanoke Road                                                                             Daleville                                           VA         24083                          USA
4. COLLATERAL:          This financing statement covers the following collateral:

 All Inventory, Chattel Paper, Accounts, Equipment, Genera! Intangibles, Consumer Goods and Fixtures; whether any of the foregoing is
 owned now or acquired later; all accessions, additions, replacements, and substitutions relating to any of the foregoing; all records of any
 kind relating to any of the foregoing.




5. Chack anly if appltcablo and check gnly one box: Collateral Is |         |held in a Trust (see UCCIAd, item 17 and Instructions)    I   I being administered by a Decedent's Personal Representative
6a. Check only if applicable and check only one box:                                                                                       6b. Check only if applicable and check only one box:

     ^^^Public-Finance Transaction             |   | Manufactured-Home Transaction           • A Debtor is a Transmitting Utility              I   I Agricultural Lien    Q Non-UCC Filing

7. ALTERNATIVE DESIGNATION (if applicable):             Q Lessee/Lessor                Q Consignee/Consignor             Q Seller/Buyer             Q Bailee/Bailor           Q Licensee/Licensor

8. OPTIONAL FILER REFERENCE DATA:



FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)                                                                           Flnastra
                                                                                                                                                   1320 SW Broadway, Suite 100, Portland, OR

                          Case 1:21-cv-00279-TDS-JEP Document 1-11 Filed 04/01/21 Page 7 of 7
